United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                           April 1, 2009

                                              Before

                              DANIEL A. MANION, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 07-4014

UNITED STATES OF AMERICA,                              Appeal from the United States District
                  Plaintiff-Appellee,                  Court for the Southern District of Illinois.

       v.                                              No. 06 CR 30083

FREDIANDO CONTRERAS,                                   Michael J. Reagan,
              Defendant-Appellant.                     Judge.



                                            ORDER

       On consideration of the petition for rehearing filed by Defendant-Appellant on December
18, 2008, the panel’s order dated December 4, 2008 is hereby AMENDED. The fourth and fifth
sentences of the opening paragraph are deleted.

       In all other respects, all members of the original panel have voted to deny the petition for
rehearing. Accordingly, the petition is DENIED.